Citation Nr: 0109631	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extraschedular evaluation for left ear 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1995 by the Louisville, 
Kentucky, Regional Office of the Department of Veterans 
Affairs (VA).

By a decision of February 11, 1998, the Board denied the 
veteran's claim of entitlement to an increased (compensable) 
evaluation for left ear hearing loss, on a schedular basis or 
on an extraschedular basis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in July 2000, dismissed the appeal for 
an increased schedular evaluation, vacated the Board's denial 
of entitlement to an extraschedular evaluation, and remanded 
the case to the Board for readjudication.  


REMAND

Applicable regulations provide that ratings shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).

As noted by the Court in its decision of July 2000, the 
veteran, in support of his claim for an increased rating for 
left ear hearing loss, submitted affidavits by 3 persons in 
August 1994, which, inter alia, referred to the effect on the 
veteran's employment of his service connected hearing loss.

The veteran's representative has requested that this case be 
remanded to the RO for readjudication of the claim for an 
extraschedular evaluation, in light of the Court's decision 
on the veteran's appeal.  In accordance with the Court's 
holdings in Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the Board will 
accede to that request.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA. The VCAA requires VA to notify the claimant of efforts 
to obtain records identified by the claimant, in certain 
circumstances.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  While this case is in 
remand status, the veteran will have an opportunity to 
identify any additional records which he deems relevant to 
his claim, and the RO will assist him in that regard.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
present evidence concerning the effect 
of hearing loss on his employment 
since the Board's decision of February 
1998.  The veteran has the right to 
submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office,  Kutscherousky v. West, 12 
Vet. App. 369 (1999), and the RO must 
comply with the assistance and notice 
provisions of the Veterans Claims 
Assistance Act of 2000.

2. The RO should then readjudicate the issue of 
entitlement to an extraschedular evaluation for 
left ear hearing loss, under applicable laws, 
regulations, and caselaw. If the decision 
remains adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the Case 
and an opportunity to respond thereto.  The case 
should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
afford him due process of law. By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  As noted above, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




